                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               SOUTHERN DIVISION
                                 No. 7:17-CV-189-D


BRENTNJX, etal.,                                      )
                                                      )
                                 Plaintiffs,          )
                                                      )
                      v.                              )                ORDER
                                                      )
THE CHEMOURS COMPANY FC, LLC, et al.,                 )
                                                  \   )
                                 Defendants.          )


       On March 2, 2018, defendants moved to dismiss plaintiffs' consolidated class-actjpn . .

complaint [D.E. 61] and filed a memorandum in support [D.E. 62]. On April 13, 2018, plaintiffs

responded in opposition [D.E. 71]. On April 27, 2018, defendants replied [D.E. 74].

       The court GRANTS IN PART and DENIES. IN PART defendants' motion to dismiss [D.E.

61]. In due course, the court will issue an order expounding on its conclusions.

       SO ORDERED. This 2(.dayofMarch2019.




                                                          JSC.DEVERID
                                                          United States District Judge




                                                                                                 I
